DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to an apparatus.
Group II, claim(s) 12-15, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a build platform, layer forming station, and heating station; this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Myerberg US Pg Pub 2017/0297106. As is further detailed below, Myerberg discloses an additive manufacturing binder jetting apparatus and process which generally includes forming a layer of powder, jetting a curable material, applying light or heat for curing, and lowering the build platform for the next layer (Abstract, figure 4, [0124], and [0131]). Myerberg discloses a build plate (figure 3 part 314 and . 
During a telephone conversation with Timothy Kang on 5/5/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Myerberg US Pg Pub 2017/0297106.
Claim 1: Myerberg discloses an additive manufacturing binder jetting apparatus and process which generally includes forming a layer of powder, jetting a curable material, applying light or heat for curing, and lowering the build platform for the next layer (Abstract, figure 4, [0124], and [0131]). Myerberg discloses a build plate (figure 3 part 314 and figure 4 bottom plate). Myerberg discloses a chamber (printer [0124]) which includes a layer forming station (spreader 404) and an agent delivery component to apply a fusing agent (print head 406), see also [0126]. Myerberg provides two heating options 1) heater 418 embedded in the sidewall of the powder bed and 2) a light or heat source to cure 

Claim 8: Myerberg teaches that when the material requires the build space can have an inert gas environment and is sealed so the environment can be controlled ([0096]-[0097]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg US Pg Pub 2017/0297106 in view of Sherwood US 7,270,528.
Claim 9: Myerberg discloses an additive manufacturing binder jetting apparatus and process which generally includes forming a layer of powder, jetting a curable material, applying light or heat for curing, and lowering the build platform for the next layer (Abstract, figure 4, [0124], and [0131]). Myerberg discloses a build plate (figure 3 part 314 and figure 4 bottom plate). Myerberg discloses a chamber (printer [0124]) which includes a layer forming station (spreader 404) and an agent delivery component to apply a fusing agent (print head 406), see also [0126]. Myerberg provides two heating options 1) heater 418 embedded in the sidewall of the powder bed and 2) a light or heat source to cure the applied curable material ([0131]) both meet the claim language. Claim 1 recites “an actuator to move the chamber with respect to the build platform or vice versa”. The “vice versa” language allows for the build platform to move with respect to the chamber. Myerberg teaches that the build platform can be lowered to allow the next layer of powder to be applied which meets the limitation (figure 4 large black arrow point down). 
Myerberg does not teach a pulse irradiating station. 
Sherwood teaches an additive manufacturing machine which includes flash curing of deposited layers (Sherwood Abstract). Sherwood teaches the emitted pulses have a high peak power which prevents the problem of oxygen inhibition and consumes less power than traditional continuous emission systems (Sherwood Abstract, col 2 lines 25-35, col 3 lines 55-58, col 18 lines 50-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the curing means of Myerberg by adding or substituting the planar flash/pulsing curing source taught by Sherwood in order to efficiently prevent the problem of oxygen inhibition during the curing step. 

Claim 11: Myerberg teaches that when the material requires the build space can have an inert gas environment and is sealed so the environment can be controlled ([0096]-[0097]). 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chae US Pg Pub 2018/0200835 in view of Wehning US Pg Pub 2012/0211155 and Myerberg US Pg Pub 2017/0297106.
Claim 1: Chae teaches a system and method for powder bed fusion (Chae Abstract figs. 1-2). Chae teaches a system for building several parts at the same time (Chae figs. 1-2). Chae depicts a build platform figure 3 part 28. Chae teaches a central area beam delivery device to transmit energy and to the applied layers (Chae figure 1 part 46 figure 2 part 46). Chae teaches an actuator to move the beam relative to the various build surfaces (Chae [0007] and [0032]). 
Chae teaches a powder spreading device for each part housed in separate chambers (Chae figure 3 part and [0026]). Chae does not teach a single chamber which includes the area beam delivery device (heating station), the powder spreader (layer forming station), and an agent delivery component. 
Wehning teaches an apparatus and method for generative production, which is a form of multipart additive manufacturing (Wehning Abstract and figure 1). Chae also teaches multipart additive manufacturing (Chae figures 1-2). Wehning teaches the parts can be kept stationary relative to the laser and the powder transporter (Wehning figure 1). Wehning teaches that a layer can be added for all the build areas by using a common material application apparatus (Wehning [0037]). Wehning teaches that it is more efficient to apply layers all at once (Wehning [0017]). Applying this concept to Chae by removing the individual powder spreading systems and using a central powder application system would save material (fewer powder reservoirs and application devices) and increase efficiency (apply powder all at once). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the multiple powder dispensing systems taught by Chae by replacing them with a single powder dispensing system attached to the area laser track in order to reduce the materials needed to build the apparatus and increase efficiency. 

Myerberg teaches an additive manufacturing binder jetting apparatus and process which generally includes forming a layer of powder, jetting a curable material, applying light or heat for curing, and lowering the build platform for the next layer (Abstract, figure 4, [0124], and [0131]). Myerberg teaches that selective laser sintering and binder jetting are both successful options to form a net shape object (Myerberg [0034]). MPEP 2143 I provides a number of exemplary rationales including B. simple substitution of one known element for another to obtain predictable results which has additional factors. The substitution of a selective laser sintering system for a binder jetting system would have been obvious to a person of ordinary skill because 1) Chae in view of Wehning renders obvious a device that includes all of the claimed elements except an agent delivery component, 2) Myerberg teaches that a selective laser sintering system and a binder jetting system both function to produce a successful object, and 3) addition of a print head to deliver curable binder would have been obvious as the processes are similar and Myerberg provides the necessary teachings to make the process successful (Myerberg [0124]). 

Claim 2: Chae in figure 3 depicts a build platform as part 28. The powder spreader is above the platform at all times as the powder is applied to the top most level. The laser (figure 3 part 46) is similarly above the build platform. So when the parts are actuated the actuator would move them over the build platform. 
Claims 3 and 4: Chae teaches two embodiments, one where the process is lateral and one where the movement is rotational (Chae figures 1 and 2). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chae US Pg Pub 2018/0200835 in view of Wehning US Pg Pub 2012/0211155 and Myerberg US Pg Pub 2017/0297106 as applied to claim 2 above, further in view of Heugel Us Pg Pub 2016/0243618
Claim 5: Chae in view of Wehning and Myerberg renders obvious all the limitations of claim 2. Chae does not teach sub chambers as claimed. 
Heugel teaches an additive manufacturing system with modular components (Heugel Abstract and figure 1). Heugel teaches the modular components allow for flexibility and ease of replacement (Heugel [0005], [0006], [0008], and [0018]). Flexibility and replace would be useful for working with a wider range of materials, part geometries, and curable materials. Ease of removal/replacement would allow for maintenance of the components without delaying production. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the components of Chae by placing them in modular sections in order increase flexibility (materials and part shapes) and reduce maintenance related down time. The chambers are touching but define separate spaces (Heugel figure 1). This is taken to meet the limitation of separated. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chae US Pg Pub 2018/0200835 in view of Wehning US Pg Pub 2012/0211155 and Myerberg US Pg Pub 2017/0297106 as applied to claim 2 above, further in view of Sherwood US 7,270,528.
Claim 6: Chae in view of Wehning and Myerberg renders obvious all the limitations of claim 2. 
Chae does not teach a pulse irradiating station, but Chae also does not teach a fusing agent delivery component. Myerberg, which renders obvious the substitution of a sls process for a binder jetting process, does not teach a pulse irradiating station. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the curing step of Myerberg (added to Chae) by adding or substituting the planer flash/pulsing curing source taught by Sherwood in order to efficiently prevent the problem of oxygen inhibition during the curing step. 
Claim 7: Chae in view of Wehning and Myerberg renders obvious all the limitations of claim 2. Chae teaches two embodiments, one where the process is lateral and one where the movement is rotational (Chae figures 1 and 2).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pg Pub 2017/0072467 figure 1A
US Pg Pub 2018/0257299 figure 1A
US Pg Pub 2017/0072466 figure 1A
US Pg Pub 2017/0072636 figure 1A
US Pg Pub 2017/0072644 figure 1A

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736